DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karl Ondersma on 1/14/2022.
The application has been amended as follows: 
Please refer to the attached Office Action Appendix for amendments to the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Jess et al. and Regan are the closest art of record. Neither Jess nor Regan discloses a cover as claimed. Regarding Jess et al., being a large industrial manufacturing facility, there does not appear to any motivation to provide a cover disposed over a portion of the first platform between the operator-side of the first platform and the capture element; wherein the cover is disposed over the first and second pick-up positions and the first and second placement positions are separated from the first and second pick-up positions by the cover. For example, this would require some form of cover or barrier over the table 20 and also separating the tables 20 and 22, for which there would be no apparent purpose in Jess. Regarding Regan, although Takahashi et al. had been cited to teach a cover separating pick-up and placement positions for a robot, Takahashi does not also teach providing the cover a portion of the first platform and over the first and second pick-up positions as the cover of Takahashi is only comprised of four lateral walls 21a-21d.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726